Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 4/27/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claims 1, 14, and 16, have been amended to include new limitations narrowing the scope of the claims. It is the Examiner’s position that this is a new issue since these are new limitations, and therefore, the amendment would require further consideration and/or search.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767